Citation Nr: 1503984	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to service connection for right leg and rump pain.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee disorder.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected adjustment disorder with depressed mood.

7.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976 and from October 1981 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript of this hearing is of record.

The Board acknowledges that the issue of entitlement to a TDIU was not formally adjudicated below.  However, the Board has determined that the issue has been raised by the record, and must be addressed in future adjudications of this case pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also notes that the RO appears to have made an implicit determination that new and material evidence has been received to reopen the low back and right knee claims, as it addressed the merits of the underlying service connection claims in the September 2011 Statement of the Case (SOC).  Despite the implicit determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

For the reasons detailed below, the Board concurs with the finding that new and material evidence has been received to reopen the previously denied low back and right knee claims.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying service connection claims, as well as the other appellate claims.  As such, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for a low back disorder and a right knee disorder by rating decisions promulgated in March 2002 and July 2006.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.

2.  The evidence received since the last prior denial of service connection for a low back disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The evidence received since the last prior denial of service connection for a right knee disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for a right knee disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed the record in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection was previously denied for a low back disorder and a right knee disorder by rating decisions promulgated in March 2002 and July 2006.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Further, the record does not reflect that new and material evidence was received within the appeal period of these decisions.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, these decisions became final based upon the evidence then of record.  See 38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board notes that the evidence of record at the time of the last prior denial included statements from the Veteran, his service treatment records, and various post-service medical records.  In pertinent part, the Veteran's service treatment records reflect treatment for the left knee while on active duty, but there was no entries reflecting treatment for his low back or right knee.  Further, these conditions were consistently evaluated as normal on service examinations conducted in October 1974, August 1976, September 1981, and April 1982.  Moreover, the Veteran consistently indicated on concurrent Reports of Medical History that he had not experienced recurrent back pain; and the only knee problems were in regard to the left knee.  The Board also notes that there was no post-service medical evidence of the low back or right knee disorder until years after his separation from service.

The March 2002 rating decision essentially found that the low back and right knee disorders were not incurred during the Veteran's active service, and denied service connection as not directly related to service.  The subsequent July 2006 rating decision essentially found that new and material evidence had not been received to reopen the previously denied claims.

The evidence received since the last prior denial includes the Veteran's statements and hearing testimony to the effect both his low back and right knee were secondary to his service-connected left knee disorder to include falls that occurred as a result of the left knee giving out; and because of the overuse of his other joints due to the left knee impairment.  No such evidence appears to have been considered at the time of the last prior denial of these claims.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board also finds that the evidence advanced in support of his secondary service connection contentions is sufficient to warrant a VA examination and opinion in this case.  See Shade, supra.

In view of the foregoing, the Board finds that the evidence received since the last prior denials of service connection for the low back and right knee disorders was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.  Therefore, the Board finds that new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claims are reopened.

ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for a right knee disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

The Board acknowledges that the Veteran was accorded a VA joints examination in August 2011 to address his claims of secondary service connection, and included opinions that neither the low back or right knee were caused by or the result of the service-connected left knee disorder.  However, this examination did not explicitly address the issue of whether the right knee was aggravated by the left knee disorder.  Although the examiner did state the low back was not aggravated by the left knee, the stated rationale appears to focus on the issue of direct causation.  Further, the examination did not address whether either disability was caused or aggravated by the service-connected right ankle disorder, which the record indicates also causes impairment with mobility.  The Board also notes that the stated rationale indicates the low back and right knee disorders were due to several factors, to include the Veteran's obesity and lack of exercise.  Nevertheless, it does not appear the examiner addressed to what extent such may be due to the lack of mobility from the service-connected left knee and right ankle disorders.

In view of the foregoing, the Board must find that the August 2011 VA examination is not adequate for resolution the low back and right knee claims.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board concludes a remand is required to accord the Veteran a new VA examination which does adequately address his contentions of secondary service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the right leg and rump pain claim, the Board notes that treatment records indicate that such complaints are due to radicular symptoms of the Veteran's low back disorder.  As such, this claim is inextricably intertwined with that of the low back claim.  Therefore, the Board will defer adjudication of the right leg and rump pain claim until the development deemed necessary for the low back claim has been completed.

With respect to the thyroid disorder claim, the Veteran has essentially contended it was due to in-service radiation exposure from duties in nuclear weapons maintenance.  He testified that he performed such duties for about a year at Seneca Army Depot in New York and Redstone Arsenal in Alabama.  He further indicated he was exposed to radiation from in-service X-rays and other such procedures.

The Board notes that the claim was denied below on the basis that the Veteran was not shown to have a condition presumptively associated with exposure to ionizing radiation, and that he was not shown to have participated in a radiation risk activity.  In pertinent part, it was noted that his DD Form 214 reflects his military occupational specialty (MOS) was that of a Tactical Wire Operations Specialist.  However, the documents assembled for the Board's review does not reflect the Veteran's complete service personnel records are available for review, which may confirm whether he did have such duties as contended at his October 2014 hearing.  Therefore, a remand is required to obtain such records.  Moreover, the Board finds that an examination and opinion is required to address whether the thyroid disorder is related to service.  See Colvin, supra.

In regard to the left knee claim, the Board acknowledges that the Veteran was accorded VA examinations which evaluated this disability with the most recent being in September 2012.  However, at his October 2014 hearing the Veteran indicated his left knee had increased in severity since this examination.  Therefore, the Board finds that a remand is required to accord the Veteran a new examination to evaluate the current nature and severity of this service-connected disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

With regard to the issue of a rating in excess of 10 percent for adjustment disorder with depressed mood, the Board notes that service connection was established for this disability via a February 2014 rating decision.  However, at his October 2014 hearing the Veteran indicated he was disagreeing with the initial rating assigned, and wanted to appeal.  The Board finds that this constitutes a timely Notice of Disagreement (NOD) to the initial rating assigned for this disability.  See 38 C.F.R. §§ 20.201, 20.302.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Finally, in regard to the TDIU claim, the Board has already stated that this claim was not formally adjudicated below but is properly part of the appeal pursuant to the holding of Rice, supra.  Nevertheless, the Veteran has not been provided with notice on how to substantiate such a claim, nor has the claim been formally adjudicated below.  Therefore, the claim must be remanded to afford the Veteran such notification and opportunity.  Further, the resolution of the other appellate claims may affect whether the Veteran is entitled to a TDIU.  As such, these claims are inextricably intertwined, and the Board will defer adjudication of the TDIU claim until the development deemed necessary for the other appellate claims have been completed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial rating in excess of 10 percent of adjustment disorder with depressed mood, and advise him of the time period in which to perfect an appeal as to these

2.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a TDIU due to service-connected disability, to include on an extraschedular basis.

3.  Request the Veteran's complete service personnel records through official channels.

4.  Request the names and addresses of all medical care providers who have treated the Veteran for his low back, both knees, thyroid, and right leg and rump pain since January 2014.  After securing any necessary release, the obtain those records not on file.

5.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back, right knee, thyroid, and right leg and rump symptomatology; as well as the nature, extent and severity of his left knee symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

6.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his claimed low back, right knee, and thyroid disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).

The examiner(s) should express an opinion as to whether it is at least as likely as not that any current low back, right knee, and/or thyroid disorder found to be present was incurred in or otherwise the result of his active service.

If the respective examiner(s) determines the low back and/or right knee disorder are not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected left knee and/or right ankle disorder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.  The opinion should also reflect consideration as to what extent the Veteran's purported obesity and lack of exercise is due to the impairment caused by his left knee and right ankle.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  The Veteran should also be accorded a new examination to evaluate the current nature and severity of his service-connected left knee disorder.  The claims folder should be made available to the examiner for review before the examination.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

8.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of entitlement to a TDIU.

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


